J-S68005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

WILLIAM C. LONGO,

                            Appellant               No. 1032 WDA 2015


               Appeal from the Judgment of Sentence June 8, 2015
                In the Court of Common Pleas of Allegheny County
    Criminal Division at No(s): CP-02-CR-0005635-2009, CP-02-CR-0005696-
                                      2009


BEFORE: SHOGAN, SOLANO, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                       FILED NOVEMBER 18, 2016

        Appellant, William C. Longo, appeals from the judgment of sentence

entered on June 8, 2015, following the revocation of his probation.        We

affirm.

        The trial court set forth the relevant facts and procedural background

of this matter as follows:

             [Appellant] was charged at CC 200905635 with Theft by
        Unlawful Taking-Movable Property, Receiving Stolen Property
        and Access Device Fraud[;] and at CC 200905696 with Forgery,
        Access Device Fraud, Receiving Stolen Property and Criminal
        Conspiracy. He appeared before this [c]ourt on October 27,
        2009 and entered a general plea of guilty to all charges. He was
        sentenced to a term of imprisonment of nine (9) to 18 months at
        the Forgery charge and paroled forthwith.           He was also
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S68005-16


       sentenced to two (2) consecutive terms of probation of two (2)
       years each. No Post-Sentence Motions were filed and no direct
       appeal was taken.

             [Appellant] next appeared before this [c]ourt on August
       28, 2012 for a probation violation hearing. Upon finding that
       [Appellant] was a convicted violator, this [c]ourt revoked the
       previous terms of probation and re-imposed an additional two
       (2) year term of probation. Again, no Post-Sentence Motions
       were filed and no direct appeal was taken.

             [Appellant] again appeared before this [c]ourt on July 6,
       2015 [sic][1] for a probation violation hearing. Upon finding that
       [Appellant] was a convicted violator and was also in total
       technical noncompliance, this [c]ourt revoked the previous term
       of probation and imposed consecutive terms of imprisonment of
       three and one half (3 1/2) to seven (7) years at CC200905635
       and 33 months to 66 months at CC200905696.

Trial Court Opinion, 1/20/16, at 1–2 (footnotes omitted).2

       Appellant filed a notice of appeal on July 2, 2015.     The trial court

initially directed Appellant to comply with Pa.R.A.P. 1925 by August 28,

2015, but, upon Appellant’s motion, it extended compliance to October 15,

2015. Both Appellant and the trial court complied with Rule 1925.

       Appellant raises the following issues on appeal:

        I.    Whether the revocation sentences imposed at CC
              200905635 and CC 200905696 were manifestly excessive,
____________________________________________


1
  The trial court erroneously refers to the date of probation revocation and
sentencing as July 6, 2015. The correct date was June 8, 2015.
2
  On June 18, 2015, Appellant filed a motion to reconsider sentence, which
the trial court granted in part on July 6, 2015, correcting the sentence
imposed at CC200905696 from three and one-half to seven years imposed
on June 8, 2015, to thirty-three to sixty-six months, retroactive to June 8,
2015.



                                           -2-
J-S68005-16


            unreasonable, and an abuse of discretion where the trial
            court failed to consider the personal history, character and
            rehabilitative needs of [Appellant] as required by 42
            Pa.C.S.A § 9721(B) and 42 Pa.C.S.A. § 9725?

      II.   Whether the trial court relied upon misinformation and/or
            incorrect facts in resentencing [Appellant] at CC
            200905635 and CC 200905696?

Appellant’s Brief at 5.

      Appellant argues that his sentence was excessive and that the

sentencing court failed to consider his personal history, character, and

rehabilitative needs.       These issues are challenges to the discretionary

aspects of Appellant’s sentence.      Commonwealth v. Malovich, 903 A.2d

1247 (Pa. Super. 2006); Commonwealth v. Lutes, 793 A.2d 949 (Pa.

Super. 2002).

      As this Court clarified in Commonwealth v. Cartrette, 83 A.3d 1030

(Pa. Super. 2013), our scope of review following the revocation of probation

is not limited solely to determining the validity of the probation revocation

proceedings and the authority of the sentencing court to consider the same

sentencing alternatives that it had at the time of the initial sentencing.

Rather, it also includes challenges to the discretionary aspects of the

sentence imposed.         Specifically, we unequivocally held that “this Court’s

scope of review in an appeal from a revocation sentencing includes

discretionary sentencing challenges.” Id. at 1034. Further, as we have long

held, the imposition of sentence following the revocation of probation is

vested within the sound discretion of the trial court, which, absent an abuse

                                        -3-
J-S68005-16


of that discretion, will not be disturbed on appeal.      Commonwealth v.

Sierra, 752 A.2d 910, 913 (Pa. Super. 2000).

     It is well settled that there is no absolute right to appeal the

discretionary aspects of a sentence. Commonwealth v. Hartle, 894 A.2d

800, 805 (Pa. Super. 2006).      Rather, where an appellant challenges the

discretionary aspects of a sentence, the appeal should be considered a

petition for allowance of appeal.   Commonwealth v. W.H.M., 932 A.2d

155, 163 (Pa. Super. 2007).

     To   effectuate   this   Court’s   jurisdiction   when   challenging   the

discretionary aspects of a sentence, Appellant must satisfy a four-part test

by (1) preserving the issue in the court below, (2) filing a timely notice of

appeal, (3) including a Pa.R.A.P. 2119(f) statement in his appellate brief,

and (4) raising a substantial question for our review.    Commonwealth v.

Spenny, 128 A.3d 234, 241 (Pa. Super. 2015) (quoting Commonwealth v.

Tejada, 107 A.3d 788, 797 (Pa. Super. 2015), appeal denied, 119 A.3d 351

(Pa. 2015)).

     Applying the four-part analysis to the instant case, we find that

Appellant (1) preserved the issue; (2) timely filed his notice of appeal; and

(3) complied with Pa.R.A.P. 2119(f) by including in his brief a concise

statement of the reasons relied upon for allowance of appeal with respect to

the discretionary aspects of his sentence.        Appellant’s Brief at 18–24.

Acknowledging that “the determination of what constitutes a substantial


                                    -4-
J-S68005-16


question must be evaluated on a case-by-case basis,” Commonwealth v.

Johnson, 125 A.3d 822, 826 (Pa. Super. 2015), we note that this Court has

held that an excessiveness claim—in conjunction with an assertion that the

court failed to consider mitigating factors—raises a substantial question.

See, e.g., Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super.

2014) (within excessiveness claim, substantial question is raised when the

appellant sufficiently articulates the manner in which the sentence violates

either    a   specific   provision   of   the   Sentencing   Code   or   a   particular

fundamental norm underlying the sentencing process).                  Therefore, we

proceed to address the merits of Appellant’s issues.

         In his first issue, Appellant asserts that the trial court failed to consider

any of the assessments and evaluations provided by the State Intermediate

Punishment Program. Appellant’s Brief at 31. Appellant contends, instead,

the trial court focused exclusively on the “length and volume” of Appellant’s

criminal history. Id. Appellant also suggests that he exhibited motivation

for lifestyle change, had shown himself to be a responsible worker while

confined in jail, and now had the requisite family support from his girlfriend

and infant son “to turn his life around.” Id. at 33. Thus, he argues that his

sentence was excessive.

         Prior to imposing sentence upon revocation of probation, the trial court

stated as follows:

         First off, the 16 months that you’ve been drug free, I cannot
         really give you a lot of credit since you’ve been incarcerated

                                           -5-
J-S68005-16


     during those months, although I do understand it is sometimes
     possible to get drugs while you’re incarcerated.

            You’re totally, and have been since 2004, technically non-
     compliant. You don’t report, you don’t make any efforts to pay
     into the court cases, you don’t give samples of urine.

          In 2009 I had you on four cases.         I revoked your
     probation, and I gave you a new term of probation, and within
     one month, one month of that, you acquired new charges.

            I’ve had you on regular supervision. I’ve given you JRS
     plans to help you with your rehabilitation. I had you on house
     arrest. You are now a convicted violator for three or four cases
     in front of Judge Lazzara.

          Judge Cashman has you on 15 violations. Today right now
     you have 26 active probations.

           You win. You’ve worn me down.       I don’t think anybody’s
     going to help you.

           I thought an interesting side note, that you went out,
     spent money on pornography when you were in placement.

                                     * * *

          Prior incarceration did no good. I’ve seen no evidence of
     rehabilitation. And if you look over your crimes, there are some
     crimes of greed and not need.

N.T., 6/8/15, at 9–10, 11.

     In Commonwealth v. Pasture, 107 A.3d 21 (Pa. 2014), the

Pennsylvania Supreme Court reversed our misapplication of sentencing

provisions when we vacated the common pleas court’s imposition of the

judgment of sentence following revocation of probation therein.    Our High

Court explained that we had given insufficient deference to the revocation

court’s imposition of the sentence following the revocation of probation, and

                                    -6-
J-S68005-16


it reinstated Mr. Pasture’s judgment of sentence. The Court explained that

in initial sentencing proceedings, a trial court has broad discretion in

sentencing a defendant, and concomitantly, “the appellate courts utilize a

deferential standard of appellate review in determining whether the trial

court abused its discretion in fashioning an appropriate sentence.”    Id. at

27. In particular, the Supreme Court noted that a sentencing court enjoys

“an institutional advantage to appellate review, bringing to its decisions an

expertise, experience, and judgment that should not be lightly disturbed.”

Id. (quoting Commonwealth v. Walls, 926 A.2d 957, 961 (Pa. 2007)).

The Pasture Court expanded on its view of institutional advantage, as

follows:

      The sentencing court’s institutional advantage is, perhaps, more
      pronounced in fashioning a sentence following the revocation of
      probation, which is qualitatively different than an initial
      sentencing proceeding. At initial sentencing, all of the rules and
      procedures designed to inform the court and to cabin its
      discretionary sentencing authority properly are involved and play
      a crucial role.     However, it is a different matter when a
      defendant reappears before the court for sentencing proceedings
      following a violation of the mercy bestowed upon him in the form
      of a probationary sentence.       For example, in such a case,
      contrary to when an initial sentence is imposed, the Sentencing
      Guidelines do not apply, and the revocation court is not cabined
      by Section 9721(b)’s requirement that “the sentence imposed
      should call for confinement that is consistent with the protection
      of the public, the gravity of the offense as it relates to the
      impact on the life of the victim and on the community, and the
      rehabilitative needs of the defendant.” 42 Pa.C.S. § 9721. See
      Commonwealth v. Reaves, 592 Pa. 134, 150, 923 A.2d 1119,
      1129 (2007) (citing 204 Pa. Code. § 303.1(b) (Sentencing
      Guidelines do not apply to sentences imposed as result of
      revocation of probation)).


                                    -7-
J-S68005-16


           Upon revoking probation, “the sentencing alternatives
     available to the court shall be the same as were available at the
     time of initial sentencing, due consideration being given to the
     time spent serving the order of probation.”         42 Pa.C.S. §
     9771(b).     Thus, upon revoking probation, the trial court is
     limited only by the maximum sentence that it could have
     imposed originally at the time of the probationary sentence,
     although once probation has been revoked, the court shall not
     impose a sentence of total confinement unless it finds that:

          (1) the defendant has been convicted of another
          crime; or

          (2) the conduct of the defendant indicates that it is
          likely that he will commit another crime if he is not
          imprisoned; or

          (3) such a sentence is essential to vindicate the
          authority of the court.

     42 Pa.C.S. § 9771(c).

                                  * * *

     [F]ollowing revocation, a sentencing court need not undertake a
     lengthy discourse for its reasons for imposing a sentence or
     specifically reference the statutes in question. Simply put,
     since the defendant has previously appeared before the
     sentencing court, the stated reasons for a revocation
     sentence need not be as elaborate as that which is
     required at initial sentencing. The rationale for this is
     obvious.      When sentencing is a consequence of the
     revocation of probation, the trial judge is already fully
     informed as to the facts and circumstances of both the
     crime and the nature of the defendant, particularly where,
     as here, the trial judge had the benefit of a PSI during the
     initial sentencing proceedings. See Walls, 592 Pa. at 574 n.
     7, 926 A.2d at 967 n. 7 (“Where PSI exists, we shall continue to
     presume that the sentencing judge was aware of the relevant
     information regarding the defendant’s character and weighed
     those considerations along with mitigating statutory factors.”).

                                  * * *


                                   -8-
J-S68005-16


     In point of fact, where the revocation sentence was adequately
     considered and sufficiently explained on the record by the
     revocation judge, in light of the judge’s experience with the
     defendant and awareness of the circumstances of the probation
     violation, under the appropriate deferential standard of review,
     the sentence, if within the statutory bounds, is peculiarly within
     the judge’s discretion.

Pasture, 107 A.3d at 27–29 (footnotes omitted) (emphasis added).

     Herein, the trial court apparently was aware of more information than

defense counsel, as it possessed the most recent PSI, which was dated

August 15, 2014.   N.T., 6/8/15, at 2.    The court advised defense counsel

that it had reviewed the report; counsel admitted that she was not aware of

any PSI reports.   Id. at 3.   The trial court then offered to give defense

counsel a copy of the report. Id. Thus, we can presume that the trial court

was “aware of the relevant information regarding [Appellant’s] character and

weighed those considerations along with mitigating statutory factors.”

Pasture, 107 A.3d at 28.

     Furthermore, Appellant’s parole officer, Kenneth Walls, testified that

Appellant was “non-compliant with just about everything in terms of the

conditions of community supervision.” N.T., 6/8/15, at 2. In his two cases,

Appellant owed over $3,700 in restitution; Appellant last made a payment in

the amount of $10.00 on April 12, 2012, in one case, and $50.00 on August

23, 2010, in the other. Id.

     Defense counsel explained to the court that Appellant had been

evaluated for the Pennsylvania Intermediate Punishment Program (“IP”) on


                                    -9-
J-S68005-16


January 5, 2015, and was found “to be appropriate.” N.T., 6/8/15, at 5, 6.

Counsel apprised the court that Appellant had been a long-time drug user

but presently was clean and sober. Id. at 6. Counsel described all of the

tests and scales utilized in assessing Appellant for the IP program.      The

court also listened to Appellant’s own proffer regarding his past and present

rehabilitative needs.

      The record reveals that the trial court possessed a multitude of

information relevant to Appellant.    Considering the record as a whole, we

conclude that the court rendered a meaningful consideration of all of the

factors bearing upon Appellant’s sentencing, and we reject Appellant’s claim.

Commonwealth v. Anderson, 830 A.2d 1013, 1018 (Pa. Super. 2003)

(record as a whole must reflect court’s meaningful consideration of

sentencing factors).

      Appellant’s second issue asserts that the trial court relied upon

misinformation and/or incorrect facts in resentencing him.      This claim is

based on the court’s comment, “And in my heart I know you have

committed other offenses for which you were not arrested, which people did

not report you with.”   N.T., 6/8/15, at 10–11.     In support of this claim,

Appellant cites multiple cases, all of which are distinguishable. For example,

in Commonwealth v. Sypin, 491 A.2d 1371 (Pa. Super. 1985), the

sentencing court suggested men like the appellant were responsible for

children’s disappearances and deaths, but he was not charged in connection


                                     - 10 -
J-S68005-16


with the disappearance or death of any child.      Id. at 1372.   The Sypin

Court, however, noted the fact that the sentencing judge therein failed to

consider the appellant’s history of mental illness.     Id. at 1375.     Most

importantly, Sypin, and the other cases cited by Appellant, involved matters

regarding the application of Sentencing Guidelines, a consideration not

present herein.

     That is not to say that a sentencing court may rely upon an

impermissible factor in sentencing. It has long been clear that a sentence is

invalid if it appears from the record that the sentencing court relied on an

impermissible consideration.    See e.g., Commonwealth v. Bethea, 379

A.2d 102 (Pa. 1977) (sentence invalid if it appears from the record that

the trial court relied in whole or in part upon impermissible factor).   That

concern is not present in the instant case. The instant trial court’s comment

was made merely in passing, in response to Appellant’s denial regarding his

purchase of pornography while he was in placement. N.T., 6/8/15, at 10.

     A review of the record indicates the court did not rely on an

impermissible factor in sentencing Appellant. The court correctly considered

the record as a whole, including Appellant’s history while on probation,

Appellant’s character, and the circumstances surrounding Appellant’s most

recent probation violation.    The court concluded that incarceration for the

specified time was appropriate because Appellant’s conduct indicated he was

likely to continue in the path he had chosen over a period of years, despite


                                     - 11 -
J-S68005-16


the court’s past grants of leniency.   The record adequately supports the

court’s decision. Accordingly, there is no reason to disturb the judgment of

sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/18/2016




                                   - 12 -